Exhibit 10.5(s)

 
[logo.gif]


 
NOTICE OF GRANT

--------------------------------------------------------------------------------

Performance Restricted Stock
 
[Name of recipient]
 
You have been granted Performance Restricted Stock (PRS) shares of First Horizon
National Corporation as follows:


Date of Grant:
 
Governing Plan:
2003 Equity Compensation Plan
Number of PRS Shares Granted:
 
Performance Periods:
[4 consecutive years starting with year of grant]
Vesting Dates of PRS Shares:
50% of shares on each of [3rd and 4th anniv. of grant], in each case subject to
delay or
forfeiture if performance goals are not met as provided in this Notice



Your PRS award recognizes your leadership and performance within the
organization. This PRS award is granted under the Governing Plan specified
above, and is governed by the terms and conditions of that Plan and by policies,
practices, and procedures (“Procedures”) of the Compensation Committee (that
administers the Plan) that are in effect from time to time during the
performance period.
PRS shares are not transferable. Each PRS share that vests will result in one
share of FHNC common stock being delivered to you, subject to withholding for
taxes.
PRS shares that have not been forfeited prior to the vesting date will vest
based on the extent to which the performance goals set forth below are achieved.
The performance goal for the PRS shares will be achieved if FHNC achieves
diluted earnings per share (EPS) of $____ for at least one of the fiscal years
[performance years]; however, if the performance goal is achieved only for the
year 4th [performance year] then none of the PRS shares shall vest prior to the
fourth anniversary of the grant date. The Committee will make appropriate
adjustments of accounting numbers so that results are comparable across periods
and will make final determinations of performance achievement, all as provided
or permitted in Committee resolutions and the Governing Plan. Adjustments will
be made in measuring EPS using the specific factors approved by the Committee
for determining [first performance year] annual cash bonus awards under FHNC’s
2002 Management Incentive Plan. PRS shares that do not vest as a result of a
failure to achieve performance goals as determined by the Committee
automatically are forfeited.
This PRS award also is subject to possible forfeiture in advance of vesting in
accordance with the Governing Plan and the Committee’s Procedures. As of the
date of grant, those Procedures provide (among other things) that:  (a)
forfeiture generally will occur immediately upon termination of employment — you
must remain continuously employed by FHNC or one of its subsidiaries through the
close of business on the applicable vesting date; but (b) if your termination of
employment occurs because of your death, permanent disability, or normal or
approved retirement, the target and maximum PRS shares will be partially
forfeited in proportion to the part of the performance period during which you
are not employed. The reduced PRS shares will vest or not vest based on
achievement of performance goals over all applicable performance periods and the
exercise of Committee discretion in the usual manner. Normal retirement occurs
if you retire under our pension plan at or after age 65; early retirement does
not qualify as ‘normal’ unless the Committee expressly approves normal
retirement treatment for this award.
Your PRS shares will accrue cash dividends. From the grant date until the
vesting date, dividends accumulate (without interest) and will be held by FHNC.
To the extent that PRS shares vest, the accumulated dividends associated with
vested shares will be paid in cash at vesting or in the next payroll cycle.
Dividends associated with forfeited PRS shares likewise are forfeited. Stock
splits and stock dividends will result in a proportionate adjustment to the
number of PRS shares.
Vesting may be accelerated as provided in the Governing Plan. If a Change in
Control (as defined in that Plan) occurs, if FHNC does not survive that event as
a company whose stock is publicly traded, and if vesting of this award is not
accelerated, then FHNC agrees to substitute for this award a new award which
will provide you with a substantially equivalent opportunity for substantially
equivalent economic gain, in all cases as determined by the Committee in its
discretion.
Vesting is a taxable event for you. Your withholding and other taxes will depend
upon FHNC’s stock value on the vesting date and the amount of dividends paid to
you. As of the date of grant, the Committee’s Procedures provide that FHNC will
withhold shares and cash at vesting in the amount necessary to cover your
required withholding taxes; however, the Procedures may be changed at any time.
You are not permitted to make any election in accordance with Section 83(b) of
the Internal Revenue Code of 1986, as amended, to include in your gross income
for federal income tax purposes the value of the PRS shares this year. If you
make a Section 83(b) election, it will result in the forfeiture of your PRS
shares. FHNC reserves the right to defer payment of PRS shares if payment would
result in a loss of tax deductibility.
 
Questions about your PRS award?
 
Important information concerning the Governing Plan and this PRS award is
contained in a prospectus. Copies of the current prospectus (including all
applicable supplements) are delivered separately, and you may request a copy of
the Plan or prospectus at any time. If you have questions about your PRS grant
or need a copy of the Governing Plan, the related prospectus, or the Committee’s
current administrative procedures, contact Ken Bottoms, Total Rewards Manager at
(901) 523-5317. For all your personal stock incentive information, visit the My
Stock Options website in the Managing Your Money section of FirstNet.